DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a surgical assembly and method of using including a tubular cannula, a needle extending through the tubular cannula, a housing holding the tubular cannula and the needle, the housing having a rotatable outer wall that extends in a longitudinal direction about the tubular cannula and rotates about an axis that is coaxial with the center line of the housing. A screw element located within the housing cooperates with the rotatable outer wall in order to adjust a length between the distal end of the cannula and the exposed tip of the needle.
The closest prior art is Smith et al. (US 6,585,694 B1). Smith teaches a surgical assembly having a tubular cannula, a needle within the tubular cannula and a housing. Smith further teaches that a screw type element may be used to extend the needle out of the cannula. However, Smith’s screw element would not be considered a rotatable outer wall that rotates about a center line of the housing nor does it extend in a longitudinal direction about the tubular cannula. Rather, Smith’s element is a knob that extends proximal of the housing and is rotated about an axis offset from the centerline of the housing. 
Therefore, by reciting a rotatable outer wall that extends in a longitudinal direction about the tubular cannula and rotatable about an axially extending center line of the housing, overcomes the closet prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783